United States Court of Appeals
                                                                       Fifth Circuit
                                                                     F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                       February 12, 2004

                                                                  Charles R. Fulbruge III
                                                                          Clerk
                            No. 00-41187 c/w
                              No. 03-40146
                            Summary Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

RAFAEL LONGORIA-CONTRERAS,

                                         Defendant-Appellant.

                         --------------------
            Appeals from the United States District Court
                  for the Southern District of Texas
                            (M-93-CR-99-1)
                         --------------------

Before JOLLY, WIENER, and DENNIS, Circuit Judges.

PER CURIAM:*

      Defendant-Appellant     Rafael    Longoria-Contreras         (Longoria)

pleaded guilty to conspiracy to possess with intent to distribute

over 1000 kilograms of marihuana and over five kilograms of cocaine

and   to   maintain   locations   in   which   to   store   the    controlled

substances prior to distribution.        He was sentenced to 156 months

of imprisonment and five years of supervised release and was

ordered to pay a $17,500 fine.     As a result of Longoria’s 28 U.S.C.




      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
§ 2255 motion, he was granted permission to take this direct appeal

out of time.

     Longoria argues that this case should be remanded for the

district court to determine the ineffective assistance claims

raised in his 28 U.S.C. § 2255 motion that were dismissed without

prejudice by the district court.              He contends that these issues go

to the validity of his conviction and that, given the extensive

history of this case, equity and efficiency require that these

matters    be   addressed     prior      to    his   direct   appeal.    In   his

application to this court for a certificate of appealability (COA)

from the dismissal without prejudice of those claims, Longoria did

not argue that exceptional circumstances existed warranting their

resolution prior to his direct appeal.                  We denied a COA; and

Longoria has not shown that he is entitled to revisit these issues

here.     Because, as Longoria concedes, the record regarding his

ineffective assistance claims was not adequately developed in the

district court, these claims will not be addressed on direct

appeal.    See United States v. Navejar, 963 F.2d 732, 735 (5th Cir.

1992).

     Longoria contends that the quantity of drugs should have been

proven as an element of the offense and that Apprendi v. New

Jersey, 530 U.S. 466 (2000), renders 21 U.S.C. § 841 and, by

reference,      21   U.S.C.   §   846,    unconstitutional.        As   Longoria

concedes, these arguments are foreclosed by United States v.

Slaughter, 238 F.3d 580 (5th Cir. 2000).
     Longoria    also   asserts    that    the   district    court     erred   in

sentencing him by imposing a fine and by imposing the four-level

enhancement in U.S.S.G. § 3B1.1(a).            Although the district court

originally   expressed   concern        regarding   the   assets   from   which

Longoria could pay a fine, the court subsequently concluded that

there was sufficient evidence in the presentence investigation

report (PSR) to support the imposition of the fine.                  The court

specifically cited the large sums of money that were paid to

Longoria in the course of the drug conspiracy.              Longoria did not

refute   this   information,      and    his   unsworn    assertion,    through

counsel, that he did not have any assets left at the time of

sentencing is insufficient to rebut the information in the PSR.

See United States v. Ayala, 47 F.3d 688, 690 (5th Cir. 1995).

Likewise, Longoria has not shown that the district court clearly

erred in applying the four-level enhancement for his having been a

leader or organizer of criminal activity involving five or more

participants or that was otherwise extensive. See United States v.

Cooper, 274 F.3d 230, 247 (5th Cir. 2001).

     AFFIRMED.